UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21073 Bragg Capital Trust (Exact name of registrant as specified in charter) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Address of principal executive offices) (Zip code) 1031 South Caldwell Street, Suite 200 Charlotte, NC28203 (Name and address of agent for service) Copies to: Terrence Davis Thompson Hine LLP 1treet, NW, Suite 700 Washington DC 20036 Registrant's telephone number, including area code: (704) 714-7711 Date of fiscal year end: May 31 Date of reporting period: November 30, 2012 Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended. SEMI-ANNUAL REPORT Queens Road Value Fund Queens Road Small Cap Value Fund Each a series of Bragg Capital Trust November 30, 2012 (Unaudited) QUEENS ROAD FUNDS Table of Contents Shareholder Letter 2 Performance Illustration 4 Graphical Illustration 5 Schedules of Investments Queens Road Value Fund 6 Queens Road Small Cap Value Fund 8 Statements of Assets and Liabilities 10 Statements of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to the Financial Statements 15 Expense Illustration 20 Additional Information 21 QUEENS ROAD FUNDS SHAREHOLDER LETTER November 30, 2012 (Unaudited) Dear Fellow Shareholders: For the first six months of our fiscal year beginning June 1st, 2012, the Queens Road Value Fund returned 8.03% (vs. 10.73% for the S&P 500/Citi Value Index). During this same period, the Queens Road Small Cap Value Fund returned 6.44% (vs. 9.71 % for the Russell 2000 Value Index). ON OUR RECENT RELATIVE PERFORMANCE While we are pleased with the absolute performance of each fund for the first six months of this fiscal year, both funds trailed their benchmarks for the period. It’s disappointing to trail the benchmark, but our value investing philosophy is one that produces returns which frequently deviate from our benchmarks’ returns. In his seminal book Margin of Safety: Risk Averse Value Investing Strategies for the Thoughtful Investor,Seth Klarman writes: “If investors could predict the future direction of the market, they would certainly not choose to be value investors all the time. Indeed, when securities prices are steadily increasing, a value approach is usually a handicap; out-of-favor securities tend to rise less than the public’s favorites. When the market becomes fully valued on its way to being overvalued, value investors again fare poorly because they sell too soon.” This is applicable to our portfolio. The funds’ recent relative performance reminds us of the 2005-2006 period of underperformance. Now, just as then, it can feel uncomfortable to be out of step with index returns. But now, just as then, our focus is not on recent index performance. We continue to focus on the fundamentals of the companies in which we are invested. History shows us stock price performance will differ with the fundamental performance of the underlying companies at times. But it also teaches us that in the long run, the fundamentals of the underlying companies are the determinants of shareholder value creation. As Warren Buffet succinctly said, “The value of a business is the cash it’s going to produce in the future.” As we continuously review the holdings in our portfolios, we are excited about the long-term free cash flow generating prospects of our holdings. LOOKING AHEAD The Fiscal Cliff Recently the market gyrated nervously amid great consternation about the “Fiscal Cliff,” the combination of large tax increases and significant federal spending cuts scheduled to be effective on January 1, 2013. After negotiations, taxes will rise for many Americans, especially those with high incomes. Congress failed to address the debt ceiling or the scheduled federal spending cuts; instead it passed a stopgap measure that defers this fight for the next two months. So the economy and the markets are still very much in Washington’s grip for at least a few more months and likely for much longer, as our nation’s financial problems will take years to solve. Like them or not, most of the tax measures passed in the recent bill are permanent, a welcome change from the temporary measures that have created tremendous uncertainty for all Americans for the last few years. And while we are not optimistic given Congress’s track record, we remain hopeful that our elected leaders will soon pass legislation that reins in federal spending, which is currently on an unsustainable path. Other Risks The European Union economies represent over 20% of global economic output and member countries there are still struggling mightily with the debt issues we have written about for the last three years. Economists expect GDP growth of less than 1% for the EU in 2013. This weakness remains a drag on the global economy. Weak demand from the EU and from other developed countries has resulted in a slowdown in emerging economies like China’s that remain dependent on exports for growth. The recovery in the US remains weak. Most economists expect GDP for all of 2012 to come in at about 2% after growing at 2.4% in 2010 and only 1.8% in 2011. This pace is below the 50-year average of 3.2% and substantially below the rate of growth typically seen following a significant recession. The slow growth rate has meant weak job growth and a stubbornly high unemployment rate. Opportunities While economic growth has been weak, the trends are positive. Housing is finally showing signs of life, vehicle sales continue to climb and the unemployment rate, while still high, has fallen. Government finances remain a mess but consumers have made significant progress in paring back their debt. Meanwhile, corporate balance sheets and profit margins have never looked better. 2 QUEENS ROAD FUNDS SHAREHOLDER LETTER (Continued) November 30, 2012 (Unaudited) Equity valuations are not unreasonable in our view but top-line (revenue) growth will be important to justify higher stock prices. Dividend yields on US large cap stocks have risen over the last few years and now exceed 2% in many cases. This is a welcome reversal of a long-term trend, especially given the low yields offered by bonds and other fixed-income instruments today. The doubling of the market since 2009 has been an unloved rally. Indeed, it seems that the severity of the financial crisis marked a major shift in sentiment among investors. The crisis made it clear that big companies can fail (with a few exceptions), housing prices can fall 30%, US debt can get downgraded and developed countries can default on their obligations. Things that we thought couldn’t happen, did indeed happen. These events, perhaps combined with political events around the globe, have resulted in a level of unease among investors and business people that seems to be pervasive. Maybe the unease is justified; maybe our problems are unsolvable and our best days are behind us. But we think not. While there are imbalances in the world economy that are unsustainable (developed country debt and spending levels, central bank actions, trade imbalances), that doesn’t mean progress isn’t possible. It does mean we face a period of adjustment and it will not be painless. But we’ll get through it and in the interim, mankind will make huge progress in the areas of medicine, education, technology and living standards. In November the International Energy Agency concluded that by 2020 the US would displace Saudi Arabia as the world’s largest oil producer and that by 2035 the US will be virtually energy self-sufficient. The financial and geopolitical implications of this development cannot be overstated. When we look back twenty years from now, we will likely be amazed at the changes that have taken place in the world. The things on which we are focused today are likely to seem distant and even insignificant. Knowing this doesn’t make today’s problems unimportant or less difficult, but it does remind us that in the future, as in all of human history, man will make progress. This is good news for investors, especially those who have ownership positions in well-run businesses that are poised to participate in that progress. Resolve to think like an owner. Legendary value investor Benjamin Graham often reminded stock investors to regard stocks not as pieces of paper but as ownership in actual businesses. With that perspective in mind, we shouldn’t be too concerned with erratic fluctuations in stock prices, since as Graham said, “In the short term, the market behaves like a voting machine, but in the long term it acts like a weighing machine” (i.e. its true value will in the long run be reflected in its stock price). Graham often spoke of “Mr. Market,” a fellow who turns up every day at your door offering to buy or sell your stocks at a different price. Usually, the price quoted by Mr. Market seems plausible, but occasionally it is ridiculous - way too high or way too low. The investor is free to either agree with his quoted price and trade with him, or to ignore him completely. Mr. Market doesn’t mind this, and will be back the following day to quote another price. The point is that the investor should not allow the whims of Mr. Market to determine the value of the shares the investor owns. He should profit from market folly rather than participate in it. The investor is best off concentrating on the real-life performance of his companies, rather than being too concerned with Mr. Market’s often irrational behavior. Rather than obsessing over this noise or trying to predict the future, we continue to look for attractive investment opportunities: businesses with attractive economic earnings prospects, strong balance sheets and seasoned management teams with a history of creating shareholder value. We find many companies that meet this description today; however, most companies that meet this description appear to be excessively valued. Accordingly, our watch list of companies continues to grow and we wait patiently to invest when the risk/reward opportunity comes into our favor. If you have any questions about performance or our investment process, please give us a call. And as always, we appreciate your investment in the Queens Road Funds. Benton Bragg, CFA President Steve Scruggs, CFA Chairman, Portfolio Manager 3 QUEENS ROAD FUNDS PERFORMANCE ILLUSTRATION November 30, 2012 (Unaudited) Queens Road Value Fund Average Annual Total Return For the Periods Ended November 30, 2012 Queens Road Value Fund* S&P 500/Citi Value Index Six Month 8.03% 10.73% 1 Year 8.14% 17.28% 3 Year 7.90% 10.32% 5 Year (0.39)% (0.89)% 10 Year 5.76% 6.24% Gross Annual Operating Expense 0.97% ** Queens Road Small Cap Value Fund Average Annual Total Return For the Periods Ended November 30, 2012 Queens Road Small Cap Value Fund* Russell 2000 Value Index Six Month 6.44% 9.71% 1 Year 2.40% 15.05% 3 Year 8.38% 12.76% 5 Year 4.03% 2.52% 10 Year 9.60% 8.58% Gross Annual Operating Expenses 1.27% ** * Both Funds have an inception date of June 13, 2002. Past performance is not predictive of future performance. The value of shares will fluctuate and will be worth more or less than their original cost at the time of redemption. ** As disclosed in the most recent Prospectus, effective September 28, 2012. 4 QUEENS ROAD FUNDS GRAPHICAL ILLUSTRATION November 30, 2012 (Unaudited) The following charts provide a visual breakdown of the Funds by the industry sectors that the underlying securities represent as a percentage of the portfolio of investments. Queens Road Value Fund Queens Road Small Cap Value Fund 5 QUEENS ROAD VALUE FUND SCHEDULE OF INVESTMENTS As of November 30, 2012 (Unaudited) NUMBER OF SHARES VALUE COMMON STOCKS – 89.7% AEROSPACE/DEFENSE – 3.7% General Dynamics Corp. $ United Technologies Corp. 528,726 1,060,726 APPAREL – 2.0% VF Corp. 561,785 BANKS – 3.4% Bank of New York Mellon Corp. JPMorgan Chase & Co. State Street Corp. 266,640 983,490 BEVERAGES – 3.8% Beam, Inc. Constellation Brands, Inc., Class A* 717,600 1,075,582 BUILDING MATERIALS – 0.7% Fortune Brands Home & Security, Inc.* 191,336 COAL – 0.9% Peabody Energy Corp. 251,100 COMMERCIAL SERVICES – 0.3% ADT Corp.* 91,800 COMPUTERS – 5.0% Dell, Inc. International Business Machines Corp. NetApp, Inc.* 475,650 1,425,275 COSMETICS/PERSONAL CARE – 2.2% Procter & Gamble Co. 614,504 DIVERSIFIED FINANCIAL SERVICES – 2.4% American Express Co. T. Rowe Price Group, Inc. 252,213 699,413 ELECTRIC – 6.4% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. Southern Co. 365,820 1,841,815 ELECTRONICS – 0.4% Tyco International Ltd. 113,480 ENVIRONMENTAL CONTROL – 1.1% Waste Management, Inc. 325,700 FOOD – 3.5% Kraft Foods Group, Inc.* Mondelez International, Inc., Class A Unilever PLC ADR 628,940 997,610 HEALTHCARE-PRODUCTS – 0.6% Covidien PLC 183,744 HEALTHCARE-SERVICES – 0.8% WellPoint, Inc. 240,370 HOLDING COMPANIES-DIVERSIFIED – 2.2% Leucadia National Corp. 637,920 HOUSEHOLD PRODUCTS/WARES – 3.7% Clorox Co. Kimberly-Clark Corp. 428,600 1,069,940 INSURANCE – 2.5% 3 Berkshire Hathaway, Inc., Class A* Travelers Cos., Inc. 304,526 700,274 INTERNET – 4.5% Symantec Corp.* Yahoo!, Inc.* 844,650 1,294,890 MEDIA – 8.4% CBS Corp., Class B News Corp., Class A Thomson Reuters Corp. Time Warner, Inc. 244,352 2,405,788 MISCELLANEOUS MANUFACTURING – 3.8% 3M Co. Danaher Corp. Ingersoll-Rand PLC 497,556 1,085,532 OIL & GAS – 1.5% Exxon Mobil Corp. 414,258 See accompanying Notes to Financial Statements. 6 QUEENS ROAD VALUE FUND SCHEDULE OF INVESTMENTS (Continued) As of November 30, 2012 (Unaudited) NUMBER OF SHARES VALUE PHARMACEUTICALS – 9.2% Bristol-Myers Squibb Co. $ GlaxoSmithKline PLC ADR Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. 775,620 2,638,872 RETAIL – 3.1% McDonald's Corp. Staples, Inc. 526,500 894,244 SEMICONDUCTORS – 1.1% Intel Corp. 313,120 SOFTWARE – 3.9% Microsoft Corp. Oracle Corp. 802,500 1,108,630 TELECOMMUNICATIONS – 8.6% AT&T, Inc. Cisco Systems, Inc. Corning, Inc. Nokia OYJ ADR Verizon Communications, Inc. Windstream Corp. 83,800 2,448,243 TOTAL COMMON STOCKS (Cost $20,836,706) 25,669,441 EXCHANGE-TRADED FUNDS – 1.8% COMMODITY FUND – 1.8% iShares Gold Trust* 500,400 TOTAL EXCHANGE-TRADED FUNDS (Cost $295,769) 500,400 SHORT-TERM INVESTMENTS – 8.3% Invesco Short Term Investment Prime Portfolio, 0.09%** 2,387,774 TOTAL SHORT-TERM INVESTMENTS (Cost $2,387,774) 2,387,774 TOTAL INVESTMENTS – 99.8% (Cost $23,520,249) Other Assets in Excess of Liabilities – 0.2% 61,817 TOTAL NET ASSETS –100.0% $
